UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-7885


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

ANTONIO LAMONT NICHOLSON,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Louise W. Flanagan, District Judge. (5:07-cr-00045-FL-1)


Submitted: April 27, 2021                                          Decided: May 3, 2021


Before KEENAN, WYNN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Antonio Lamont Nicholson, Appellant Pro Se. Jennifer P. May-Parker, Assistant United
States Attorney, Joshua L. Rogers, Assistant United States Attorney, OFFICE OF THE
UNITED STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Antonio Lamont Nicholson appeals the district court’s order denying his motion for

a sentence reduction under the First Step Act of 2018, Pub. L. No. 115-391, § 404, 132

Stat. 5194, 5222 (“First Step Act”). We have reviewed the record and find no reversible

error. See United States v. Jackson, 952 F.3d 492, 502 (4th Cir. 2020) (“Even assuming . . .

that a district court in a First Step Act sentence reduction proceeding has equivalent duties

to a court initially sentencing a defendant, . . . [w]e are satisfied that the district court

considered the parties’ arguments and had a reasoned basis for exercising its own legal

decisionmaking authority.” (internal brackets, citations, and quotation marks omitted)).

Accordingly, we deny Nicholson’s motion for appointment of counsel and we affirm the

district court’s order. United States v. Nicholson, No. 5:07-cr-00045-FL-1 (E.D.N.C.

Dec. 21, 2020). We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                AFFIRMED




                                             2